HAWKINS, J.
Conviction is for theft of property over the value of $50; punishment being five years in the penitentiary.
No statement of the facts proven are found in the record, and no bills of exception appear save those complaining of the refusal of a number of special charges. Several of the requested charges are instructions regarding accomplice witnesses, and were intended to correct what was conceived to be errors in the main charge upon that subject.
Without having before us the facts in a given case it is impossible to appraise objections to charges given or complaint because of refused instructions. Article 666, C. C. P. 1925, bars reversal because of errors in a charge, unless the error complained of was calculated “to injure the. rights of defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial.” Manifestly this court is in no position to say whether those provisions are applicable without knowledge of the facts, unless it be in exceptional cases, which is illustrated by Davis v. State. (Tex. Cr. App.) 287 S. W. 264, and authorities therein cited. The present case does not furnish one of the exceptions.
The judgment is affirmed.